Citation Nr: 1827322	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  09-01 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a back disability, to include as secondary to service-connected knee disabilities.

2. Entitlement to an initial rating in excess of 10 percent prior to March 25, 2009; to a rating in excess of 10 percent from June 1, 2009, to May 9, 2011; to a rating in excess of 60 percent from July 1, 2012, to December 17, 2012; and to a rating in excess of 30 percent from February 1, 2014, for a left knee disability.

3. Entitlement to an initial rating in excess of 10 percent for a right knee disability. 

4. Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had active naval service from August 1974 to December 1977. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2008, December 2008, and August 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Board notes that during the appeal period, the Veteran has been assigned temporary 100 percent ratings for his left knee disability based on the need for convalescence.  Therefore, the Board has limited its consideration accordingly.

This case was previously before the Board in September 2012, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action. 


REMAND

The Board finds that additional development is required before the Veteran's claims are decided.  

With regards to the Veteran's claim for entitlement to service connection for a back disability, a review of the record shows that the Veteran asserts that his back disability may be secondary to his service-connected knee disabilities.  The Veteran was afforded VA examinations related to his claim for a back disability in November 2007, December 2013, and November 2015.  There is no indication that an opinion was provided as to whether the Veteran's back disability was caused or chronically worsened by as service-connected knee disability.  Therefore, the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present back disability.   

With regards to the Veteran's claims for increased ratings for his right and left knee disabilities, a review of the record shows that the Veteran was last afforded a VA examination in November 2015.  VA examinations for a musculoskeletal disability must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2017).  

The Board has reviewed the November 2015 VA examination report and concludes that the findings do not meet the requirements of 38 C.F.R. § 4.59 pursuant to Correia.  Specifically, the November 2015 VA examination report does not report whether there was pain in weight-bearing and nonweight-bearing motion.  Therefore, the Board finds that further examination is necessary. 

Regarding the TDIU issue, the Board notes that the issue of entitlement to a TDIU is inextricably intertwined with the claims remanded herein.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Hence, a determination on the claim for TDIU should be deferred pending final dispositions of the claim currently on appeal.

Additionally, current treatment records should be identified and obtained before a decision is made in this case.
 
Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present back disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present back disability is etiologically related to the Veteran's active service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently present back disability was caused or chronically worsened by a service-connected disability, to specifically include any altered gait and/or body mechanics caused by the Veteran's service-connected knee disabilities.  

The rationale for all opinions expressed must be provided.

3.  Then, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from his service-connected knee disabilities.  The claims file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  

The examiner should provide all information required for rating purposes, to specifically include testing the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity, including his ability to work.

The examiner should also ask the Veteran to identify the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment resulting from flare-ups.  The examiner should identify the extent of the Veteran's functional loss during flare-ups and offer range of motion estimates based on that information. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

4.  Confirm that the VA examination reports and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

5.  Then, readjudicate the remaining claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



